Title: To John Adams from Joseph Wheaton, 4 December 1810
From: Wheaton, Joseph
To: Adams, John



Excellent Sir
Washington City Decr. 4. 1810.

I am informed by Mr. Seaver member of Congress from Roxbury, that near your residence there is a respectable Manufactory of coach Lace & triming, and that they consign to various parts their articles of Manufactory for Sale—I am here in the Mercantile dry good line and am endeavouring to introduce all the articles of American Manufactory in my power—Coach Lace, & Coach triming I trust would be a good articles If therefore you will have the goodness to put this letter into the hands of some proper person concerned in that Manufactorying Company I would venture to express a belief that I could be of Some proper person concerned in that Manufactorying Company I would venture to express a belief that I could be of Service to them—they will please to fix the prices to each article and order the terms of Sale, express the kind of remittance—the time to be expected and, whether flour or Bank notes—
If they Should incline to Send me an invoice of their Articles, it will be necessary to be as expeditious as possible before the winter closes the Potomac—
I remain / good Sir / your affectionate & faithfull / & very humble Servant

Joseph Wheaton—Inclosed I Send you the National Intelligencer containing My advertisement to Morrow I expect to Send you the Presidents Message—
